Citation Nr: 0210422	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  00-04 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to waiver of an overpayment of improved 
nonservice-connected disability pension in the calculated 
amount of $19,921.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1941 to August 
1945.

This appeal came to the Board of Veterans' Appeals (Board) 
from a June 1999 notice of an administrative decision by the 
RO Committee on Waivers and Compromises (Committee) that 
denied the veteran's request for waiver of overpayment of 
improved disability pension benefits in the calculated amount 
of $19,921.  In April 2001, the Board remanded the case to 
the RO for additional action.

The veteran's correspondence to a Member of Congress dated in 
January 1998 constitutes a claim for service connection for 
residuals of frostbite in service and an application to 
reopen a claim for service connection for lung disease.  
Those matters have not been adjudicated by the RO and will 
not be addressed by the Board.  Those matters are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The overpayment at issue, of $19,921, was created as a 
result of unreported social security and retirement income 
received by the veteran's spouse while he was in receipt of 
VA improved pension that included benefits for her.

2.  The veteran was notified at the time of the initial award 
of VA improved pension that he was required to report all 
income from any source, including any social security and 
retirement income received by his wife, as a condition of 
receiving VA improved pension.

3.  His failure to report his wife's social security and 
retirement income, while reflecting fault on his part, has 
not been shown to be deliberate or intentional.

4.  His monthly expenses approximate his monthly income and 
he is past due on payments to creditors indicating 
significant financial problems and recovery of the 
overpayment of $19,921 would produce undue hardship and 
essentially defeat the purpose behind the payment of VA 
improved pension; moreover, waiver of recovery would not 
result in unjust enrichment to the veteran.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA improved pension 
in the amount of $19,921 is warranted on account of undue 
hardship to the veteran that would result from such recovery.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for waiver of recovery of overpayment, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran and his representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from January 1941 to August 
1945.  He was born in January 1916, he has 7 years of 
education, and he has work experience as a truck driver.

A review of the veteran's claims folder shows that he was 
awarded VA improved pension in March 1988 that included 
benefits for a wife based on countable income that included 
no income for his wife.  He was notified that as a condition 
to receiving those benefits he had to report all income, 
including social security and retirement income received by 
his wife.  The pension payments were effective from January 
1988.

On eligibility verification reports (EVRs) dated in January 
1989, January 1990, January 1991, January 1992, January 1993, 
and February 1994, he reported no social security or 
retirement income for his wife.  On an EVR dated in October 
1995, he reported that his wife was receiving $574.10 monthly 
social security income and $102.00 monthly retirement income.  

In March 1996, the Social Security Administration notified 
the RO that the veteran's wife had been receiving monthly 
social security income since 1988.  In March 1996, the 
veteran's award of VA improved pension was terminated, 
effective from June 1988, resulting in the aforementioned 
overpayment.

On a financial status report dated in January 1999, the 
veteran reported $1275.00 monthly income for himself and his 
wife, and monthly expenses in the amount of $1216.38, 
resulting in a net monthly income of $58.62.  The monthly 
expenses consisted of $100 for rent, $300 for food, $140 for 
utilities and heat, $38 for other living expenses, $35.97 for 
satellite television, $84.41 for insurance, $150 for his 
wife's expenses, and $368 for medical expenses.  He reported 
assets of $250.00 in cash, and a 1995 Toyota truck and a 1989 
Ford car with no listed resale value.  He reported debts in 
excess of $7,000.00 and that he was past due on those debts 
in the amount of $2919.36. 

In a June 1999 decision, the Committee denied the veteran's 
request for waiver of the overpayment of $19,921.  It was 
noted that there was no finding of fraud, misrepresentation 
or bad faith on the part of the veteran.  The Committee found 
that the veteran was at fault in the creation of the debt and 
that waiver of recovery of the overpayment would be against 
equity and good conscience.  

The statement of the case sent to the veteran in December 
1999 and the supplemental statement of the case sent to him 
in August 2001 seem to indicate that there may have been 
fraud, misrepresentation or bad faith by the veteran in the 
creation of the overpayment.  The veteran maintains that he 
was not at fault in the creation of the debt because he had 
another person, who is now deceased, complete the EVRs and 
that he relied on that person to correctly complete those 
forms.  He also maintains that he and his wife are old and in 
poor health, and that creation of the indebtedness would 
result in undue hardship.

B.  Legal Analysis

Generally, applicable laws and regulations authorize the 
payment of VA nonservice-connected disability pension to a 
veteran of a war who has the requisite service, is 
permanently and totally disabled (or is 65 years of age), and 
does not have an annual income in excess of the applicable 
maximum annual pension rate specified in 38 C.F.R. § 3.23 
(2001).  38 U.S.C.A. §§ 1502, 1521 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.3 (2001).

Because pension benefits are based in part on income and net 
worth, a person who is receiving such benefits is required to 
report to VA in writing any material change or expected 
change in his or her income, net worth or other circumstances 
that affects the payment of benefits.  38 U.S.C.A. § 1506 
(West 1991 & Supp. 2001) 38 C.F.R. §§ 3.277, 3.660 (2001).  
Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660(a)(3) (2001).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscious.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  In 
other words, any indication that the veteran committed fraud, 
misrepresentation of a material fact or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases: only if the veteran is free from all taint of 
fraud in connection with his claim for benefits may waiver on 
account of "equity and good conscience" be considered.  
Farless v. Derwinski, 2 Vet. App. 555 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has defined bad faith as "a willful intention to 
seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 
255 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define 
bad faith as an unfair or deceptive dealing by one who seeks 
to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/service program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, that are not intended to be all 
inclusive:
(1) Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.  (2) Balancing of faults.  
Weighing fault of the debtor against VA's 
fault.  (3) Undue hardship.  Whether 
collection would deprive debtor or family 
of basic necessities.  (4) Defeat the 
purpose.  Whether withholding of benefits 
or recovery would nullify the objective 
for which benefits were intended.  (5) 
Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.  (6) Changing position to 
one's detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).

In this case, the validity of the indebtedness is not at 
issue.  The veteran requested a breakdown of his pension 
payments and in March 1997 the RO provided him with that 
information.

As noted above, the Committee in its June 1999 decision, 
denying the veteran's request for waiver of the overpayment 
of $19,921, noted that there was no finding of fraud, 
misrepresentation or bad faith on the part of the veteran.  
While the statement of the case and supplemental statement of 
the case sent to the veteran leaves the Board uncertain as to 
that finding, the Board finds that the statement in the 
Committee's decision that was sent to the veteran is 
controlling.  Additionally, the evidence indicates that the 
veteran is old, that his work experience is not in 
administrative matters, that he has various medical problems, 
and that he relied on another person to complete the EVRs.  
In view of those factors, the Board concludes that bad faith, 
fraud or misrepresentation by the veteran is not shown in 
this case.

The next question concerns equitable considerations.  The 
Board notes that, in not reporting his wife's social security 
and retirement income, the veteran bears some degree of fault 
even though he relied on another person to complete the EVRs.  
No corresponding fault has been shown on the part of VA, nor 
has such fault been specifically alleged.  The Board finds, 
however, that balancing this fault by the veteran against the 
evidence of record shows that a full recovery of the debt 
would deprive him of basic necessities and would, in essence, 
nullify the objective for which VA pension benefits were 
initially intended.

A review of the veteran's financial status report indicates 
that his monthly income was $1275.00 and that his monthly 
expenses were $1216.38, resulting in a small monthly net 
income of $58.62.  While the total monthly income slightly 
exceeds the monthly expenses, the financial status report 
indicates that the veteran is managing his finances by not 
paying debtors as he is past due on debts in the amount of 
$2919.36.  His overall financial picture is bleak.  The 
reported debts did not include the debt to VA being 
considered in this case.  If the veteran has to repay that 
debt, grave financial hardship would certainly result.  As 
such, this would deprive the veteran who served in World War 
II of his financial means and jeopardize his well-being as 
well as the well-being of his wife.  This runs counter to 
VA's express purpose to provide benefits and other services 
to veterans and their beneficiaries.  38 U.S.C.A. § 301(b) 
(West 1991 & Supp. 2001).

The Board notes that, while the record is essentially silent 
as to the question of whether the veteran changed position to 
his detriment because of reliance on VA benefits, there is no 
indication that waiver of recovery of overpayment in question 
would result in unjust enrichment.  Rather, his reported 
expenses consist largely of basic needs such as food, 
utilities, and medical expenses.  As such, it is not shown 
that the benefits in question were used for other than their 
intended purpose.

After consideration of all the evidence, the Board finds that 
the grave financial hardship that recovery of the overpayment 
of $19,921 would produce substantially outweighs the degree 
of fault of the veteran.  Such extreme financial hardship 
would have the effect of negating the purpose of VA benefits 
laws, and waiver of the overpayment in question would not 
unjustly enrich the veteran.  Therefore, it is the conclusion 
of the Board that the entire debt, of $19,921, should be 
waived.  As such, the veteran's claim is granted.



ORDER

Entitlement to a complete waiver of recovery of an 
overpayment of improved pension benefits in the calculated 
amount of $19,921 is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

